Order, Supreme Court, New York County (Joan Madden, J.), entered December 10, 2001, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Inasmuch as defendant’s prima facie showing of entitlement to judgment as a matter of law went unrebutted by plaintiff, the grant of summary judgment dismissing the complaint was proper (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). The markings relied upon by plaintiff on the Big Apple Pothole and Sidewalk Protection Committee map are insufficient to raise any triable issue as to whether defendant had notice of the particular hazard alleged (see Camacho v City of New York, 218 AD2d 725, 726 [1995]). Concur—Buckley, P.J., Tom, Sullivan, Ellerin and Williams, JJ.